United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3601
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

              Kra Deangelo Brooks, (originally named Kra Brooks),

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                          Submitted: September 24, 2021
                             Filed: January 6, 2022
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       Investigators obtained a warrant to search Kra Brooks’s home and uncovered
evidence of drug trafficking. Brooks argues that the affidavit in support of the
warrant included information that resulted from a violation of his Fourth Amendment
rights. He contends that once that information is redacted, the remaining material is
insufficient to establish probable cause for the search. The district court1 agreed that
some portions of the affidavit should have been redacted, but concluded that the
remainder established probable cause, and that evidence seized under the warrant thus
should not be excluded. Brooks entered a conditional guilty plea, and appeals the
order denying his motion to suppress evidence. We conclude that evidence seized
under the warrant should not be excluded, and therefore affirm.

                                           I.

       On the morning of January 23, 2017, Brooks arrived at a checkpoint operated
by the Transportation Security Administration at the Clinton National Airport in
Little Rock, Arkansas. He intended to board a flight bound for California. As
Brooks’s carry-on bag passed through the x-ray machine, a TSA agent noticed a
“large organic mass” inside.

      To evaluate a possible threat, the agent escorted Brooks and his bag to a
secondary screening area. Inside the bag, the agent found a pair of large manilla
envelopes labeled “Legal Documents.” He opened the envelopes and discovered
what turned out to be $112,230 of cash that was vacuum-sealed and rubber-banded
together in separate bundles. Consistent with TSA policy, the agent contacted his
supervisor.

       At 7:36 a.m., two police officers were dispatched to the TSA screening area.
An airport dispatcher informed the officers that the TSA had discovered “bulk cash.”
When the officers arrived, TSA agents showed them Brooks’s bag, which was sitting
open on the screening-area desk. A police officer testified that the envelopes inside
the bag also were open and that he “could see all the cash was vacuum-packed.” The
officer found the manner of packaging suspicious.

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
      The police officer contacted detectives from the police department to suggest
further investigation of Brooks. Shortly before 8:00 a.m., he asked Brooks to
accompany him to the security office inside the airport. Brooks agreed to do so.

       Roughly 15 minutes later, two detectives, Hudson and Flannery, arrived and
began to question Brooks about the currency. Brooks claimed that the cash came
from a two-year-old legal settlement and from his personal earnings. During the
meeting, Brooks turned over another $4,115 in cash from his front pocket and a
hydrocodone pill from a canister tied around his waist. The detectives also found two
bottles of “promethazine with codeine” in Brooks’s personal belongings. The
detectives then placed Brooks’s suitcase alongside several other suitcases in the
hallway outside the office. Detective Hudson walked his drug-sniffing dog alongside
the luggage. When the dog alerted to Brooks’s suitcase, Hudson opened it. The
interior smelled strongly of marijuana, but Hudson did not find any narcotics. The
detectives arrested Brooks for possession of hydrocodone and promethazine without
a valid prescription.

      Another officer transported Brooks to the police department’s Northwest
Division office, about 12 miles away from the airport. They arrived at around 9:00
a.m. An hour later, Detective Flannery for the first time advised Brooks of his rights
under Miranda v. Arizona, 384 U.S. 436 (1966). Brooks waived his rights and agreed
to answer questions. Brooks suggests that the post-Miranda interview began a few
minutes after 9:00 a.m., but the district court found without clear error that Brooks’s
post-Miranda statements came “at least an hour” after he was arrested and after he
signed the waiver form at 10:00 a.m. R. Doc. 70, at 14; see R. Doc. 63, at 142.

      Brooks was then interviewed by Hudson, Flannery, and two special agents
from the Department of Homeland Security. During the conversation, Brooks
admitted that he structured large cash withdrawals from various branches of Bank of
America in an effort to avoid currency reporting requirements.


                                         -3-
       A month after the airport incident, a special agent from the Drug Enforcement
Administration applied for a warrant to search Brooks’s residence for evidence of
drug trafficking. In his affidavit supporting the warrant, the agent focused on three
sources of information.

        First, the affidavit detailed Brooks’s connections to Roderick Smart, a known
drug trafficker. Smart relied on a California-based network to supply marijuana to
central Arkansas. Smart’s bank accounts had been closed after a drug investigation
at his residence, but his girlfriend maintained an account at Bank of America. A bank
representative informed agents that he began to notice suspicious activities involving
the girlfriend’s account after Smart’s accounts were closed. The banker said that four
men, one of whom was later identified as Brooks, made deposits of $20 bills that
smelled like “marijuana, cheap perfume, or baby powder” into the girlfriend’s
account. Sometime later, Brooks entered the same bank carrying a backpack filled
with currency and asked to exchange $20 bills for $100 bills. When an employee
asked for identification, Brooks became agitated and departed. On other occasions,
Brooks purchased cashier’s checks payable to Smart’s business. He also made cash
deposits into bank accounts belonging to others in California and elsewhere.

       Second, the affidavit described the airport incident and the evidence obtained
by the detectives who interviewed Brooks. This discussion explained that Brooks
was carrying large amounts of cash in vacuum-sealed bags and offered no plausible
explanation for the source of the funds. The affidavit further stated that a drug-
sniffing canine had alerted to Brooks’s bag at the airport, that Brooks had been
arrested at the airport for possession of hydrocodone and promethazine without a
valid prescription, and that Brooks had admitted to structuring cash transactions.

     Third, the affidavit recounted an earlier episode involving Brooks at the Little
Rock airport. On November 6, 2016, a man arrived at the Southwest Airlines
baggage claim and asked to claim luggage for Julie Harrison. Harrison was a


                                         -4-
suspected drug smuggler; she was banned from doing business with Southwest after
she repeatedly purchased tickets in California, checked luggage, and then left the
airport without boarding a flight. Through this method, Harrison successfully sent
luggage to other parties across the United States. In November 2016, when a
Southwest employee asked to see the man’s identification, he refused to provide it.
The man then walked over to the baggage conveyor belt, grabbed two bags, and ran
out of the airport. After the January 2017 airport incident, DEA agents reviewed
Little Rock airport records and identified Brooks as the man who took the bags sent
by Harrison in November 2016.

      A judge issued a search warrant for Brooks’s residence on February 15, 2017.
The ensuing search discovered $168,832 in cash, two firearms, ammunition, a pound
of marijuana, and six heat-sealed bags with marijuana residue.

       Brooks filed two motions to suppress. In one motion, he argued that the
officers lacked reasonable suspicion to detain him at the airport after the discovery
of the money. As a result, he asserted, any evidence obtained after that detention was
unlawfully obtained and could not serve as the basis for issuing a later warrant. In
the other, he alleged that his statements at the airport were made while he was in
custody and without the benefit of Miranda warnings. He maintained that his
statements to police, both before and after receiving Miranda warnings, were also
fruit of his unlawful detention. Brooks urged that after the disputed evidence was
redacted from the affidavit in support of the warrant, the remaining information did
not establish probable cause for a search.

       The district court granted the motions in part. The court concluded that
Brooks’s detention at the airport was an unlawful seizure. Accordingly, the court
excised from the affidavit any information concerning (1) Brooks’s pre-Miranda
warning statements to the detectives, (2) the positive canine alert to Brooks’s bag, and
(3) the prescription drugs seized from Brooks. But the court concluded that Brooks’s


                                          -5-
post-Miranda warning statements at the Little Rock police station were properly
included because they were sufficiently attenuated from the unlawful seizure at the
airport. The court also did not redact any information about the discovery of the
vacuum-sealed currency itself, because it was discovered during a valid
administrative search by the TSA. Finally, the court concluded that after redacting
the tainted information, the remaining facts in the affidavit established probable cause
for the search of Brooks’s residence, so the evidence seized from the home was
admissible.

       Based on evidence seized at his home, Brooks entered a conditional guilty plea
to one count of possession of a firearm in furtherance of drug trafficking, reserving
the right to appeal the district court’s order on the motions to suppress. See Fed. R.
Crim. P. 11(a)(2). We review the district court’s factual findings for clear error and
its legal determinations de novo. United States v. Harris, 795 F.3d 820, 821 (8th Cir.
2015).

                                          II.

       To search a person’s home, government agents generally must obtain a warrant
based on probable cause. Payton v. New York, 445 U.S. 573, 589-90 (1980). If an
affidavit in support of a warrant contains information that was obtained in violation
of the Fourth Amendment, the reviewing court must redact that information and
evaluate whether the remainder establishes probable cause. United States v. Karo,
468 U.S. 705, 719 (1984); United States v. Swope, 542 F.3d 609, 614 (8th Cir. 2008).
Brooks contends that the district court failed to redact information that was fruit of
his unlawful detention at the airport. The government argues that the airport
detention was not unlawful, but that even if the airport seizure was not justified, the
district court properly declined to suppress evidence obtained under the warrant. We
will assume for the sake of analysis that the district court was correct about the
unlawfulness of the airport detention.


                                          -6-
       First, Brooks argues that the court should have redacted the portion of the
affidavit that detailed the discovery of the bulk cash. That paragraph explained that
on January 23, 2017, the Little Rock office of Homeland Security Investigations
“received a notification from the National Bulk Cash Smuggling Center.” The
notification stated that Brooks’s bag had been flagged at TSA screening and that a
subsequent search had discovered “a large amount of U.S. currency that was heat
sealed in plastic wrap.” Brooks claims that the district court assumed without
evidence that this information came from TSA agents who acted independently of the
unlawful detention. It is at least possible, he argues, that the information might have
stemmed from his detention by the Little Rock police.

       The record supports the district court’s implicit finding that the disputed
information was independent of any unlawful seizure. Brooks concedes that the
initial search of his bag was a lawful administrative search. That search was
conducted by a TSA agent at a TSA screening area. A TSA supervisor then contacted
TSA managers, who notified the Little Rock police officers stationed at the airport
that an agent had discovered bulk cash. When the officers arrived, Brooks’s bag was
open and the cash bundles were in plain view. All of this occurred before any seizure
of Brooks by the police. The discovery of the vacuum-sealed cash was thus
independent of any constitutional violations that may have later occurred.

      Brooks next contends that the court should have redacted information about the
taking of Julie Harrison’s luggage from the Southwest baggage claim area in
November 2016. The district court implicitly found that this information was
discovered independent of the airport detention of Brooks. Brooks theorizes,
however, that his disputed seizure at the airport inspired the agents to review airport
records and find the connection between him and Harrison’s luggage.

      The district court’s inference to the contrary is supported by the record. At a
2017 hearing, the affiant from the DEA testified that his investigation of Roderick


                                         -7-
Smart began in January 2015. Brooks’s name came up around August 2016 when the
Bank of America representative reported that Brooks deposited cash into the account
of Smart’s girlfriend. While the dog alert and scent of marijuana at the airport may
have bolstered investigators’ suspicions, the more germane discovery was that Brooks
had attempted to transport bulk cash in a manner consistent with drug trafficking via
the Little Rock airport. It is reasonable to infer that once Brooks’s suspicious
activities with currency were tied to the airport, investigators would review airport
records on that basis alone to determine whether Brooks had engaged in other
suspicious activity at the airport. The court thus did not err in finding that
investigators independently discovered the baggage incident from November 2016.

       Finally, Brooks asserts that his post-Miranda warning statements at the police
station were unlawfully obtained and should have been redacted from the search
warrant affidavit. In particular, Brooks contests the inclusion of his admission that
he structured bank transactions to avoid currency reporting requirements, as well as
some general information about his businesses. Brooks maintains that his statements
to police were the fruit of an airport seizure that the district court declared unlawful.
Although neither the district court nor the parties address the subsequent arrest of
Brooks, it seems evident that probable cause for the arrest was based on evidence of
narcotics found during the airport detention. Therefore, we will assume for the sake
of analysis that Brooks was questioned at the police station after an unlawful
detention and arrest.

        Even so, exclusion of evidence “may not be premised on the mere fact that a
constitutional violation was a ‘but-for’ cause of obtaining evidence.” Hudson v.
Michigan, 547 U.S. 586, 592 (2006). In the case of disputed statements, a reviewing
court must consider whether investigators procured the statement “by exploitation of
that illegality or instead by means sufficiently distinguishable to be purged of the
primary taint.” Wong Sun v. United States, 371 U.S. 471, 487-88 (1963). Evidence
is not subject to suppression, and may be relied upon in a warrant affidavit, “when the


                                          -8-
connection between unconstitutional police conduct and the evidence is remote or has
been interrupted by some intervening circumstance.” Utah v. Strieff, 579 U.S. 232,
238 (2016).

       In determining whether statements are sufficiently attenuated from an illegal
seizure, we consider the “temporal proximity of the arrest and the confession, the
presence of intervening circumstances, and, particularly, the purpose and flagrancy
of the official misconduct.” Brown v. Illinois, 422 U.S. 590, 603-04 (1975) (internal
citation omitted). Whether the officers warned the suspect under the Miranda rule
is also an important factor, though not a dispositive consideration. Rawlings v.
Kentucky, 448 U.S. 98, 107 (1980).

       Before Brooks made the disputed admissions, detectives informed him of his
right to remain silent, warned that his statements could be used against him, and
advised him of his right to an attorney. Brooks acknowledged his rights and agreed
to answer questions. That he was warned and voluntarily waived his rights is an
important factor that weighs against suppression of the evidence. Id.; United States
v. Yorgensen, 845 F.3d 908, 914 (8th Cir. 2017).

       There was also sufficient passage of time and intervening change in
circumstances to purge the taint of an unlawful seizure. At least an hour passed
between the airport detention and Brooks’s arrival at the Little Rock police station.
Another hour went by before investigators questioned Brooks. There was a change
of scenery and an introduction of new law enforcement personnel who did not make
the initial seizure and arrest. The questioning thus did not come hard on the heels of
an unlawful arrest, but rather after a period of time that allowed for pause and
reflection. These factors support a conclusion that Brooks’s statements were a
product of his free will and militate against exclusion of the evidence. See
Yorgensen, 845 F.3d at 914-15 (questioning by an officer with no involvement in the
Fourth Amendment violation); United States v. Whisenton, 765 F.3d 938, 941-42 (8th


                                         -9-
Cir. 2014) (questioning after passage of time); United States v. Riesselman, 646 F.3d
1072, 1080 (8th Cir. 2011) (questioning after change in location).

      To the extent the officers’ conduct at the airport was unlawful, it was not
flagrantly so. The district court deemed it “a close call” whether Brooks had
consented to the police officer’s request to accompany him to the security office and
to undergo questioning. “For the violation to be flagrant, more severe police
misconduct is required than the mere absence of proper cause for the seizure.” Strieff,
579 U.S. at 243. If the conduct of the officers indeed crossed the sometimes hazy line
between a request for voluntary consent and an implicit command that amounts to a
seizure, it was not the sort of serious misconduct that warrants suppression of
voluntary statements made later.

       Under all of the circumstances, we conclude that even if the detention of
Brooks at the airport was unlawful, Brooks’s voluntary and warned statements to
investigators at the police station were sufficiently disconnected from the unlawful
seizure to make them admissible. Accordingly, it was proper for the district court to
consider Brooks’s statements from that interview about structuring cash withdrawals
in evaluating whether the search warrant affidavit established probable cause to
search Brooks’s home.

       After redacting from the affidavit evidence that resulted from the airport
detention, we conclude that the remaining information established probable cause to
search. That is, the evidence demonstrated a fair probability that contraband or
evidence of a crime would be found in the place to be searched. See Illinois v. Gates,
462 U.S. 213, 238 (1983). The redacted affidavit from February 2017 provided that
Brooks deposited cash smelling of marijuana into a bank account belonging to the
girlfriend of a known California drug trafficker in August 2016, picked up luggage
that a suspected drug smuggler sent to the Little Rock airport in November 2016,
attempted to board a flight to California in January 2017 with $112,230 in cash


                                         -10-
packaged in a manner “consistent with known narcotics concealment methods,” and
admitted structuring cash withdrawals from multiple bank locations to avoid currency
transaction reports. Under the totality of the circumstances, this information raised
a fair probability that Brooks was involved in the cash business of drug trafficking,
and that his residence would contain evidence of a drug trafficking offense.

                                  *      *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                        -11-